Citation Nr: 1035196	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  10-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a low 
back disability and if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 
1976 to December 1979.  The appellant also served unspecified 
dates in the Army National Guard, which will be discussed below.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Regional 
Office (RO) in Cleveland, Ohio.
The reopened claim of service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	By a September 2004 decision, the RO denied the Veteran's 
claim of service connection for a low back disability.  The 
Veteran was notified of the adverse decision and his appellate 
rights and he did not file an appeal.

2.	Evidence received since the September 2004 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.	The September 2004 rating decision which denied the Veteran's 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.	Evidence received since the September 2004 rating decision is 
new and material and the Veteran's claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence 
has been submitted, since the entire benefit sought on appeal has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

New and Material Evidence

The Veteran contends that he has a low back disability as a 
result of an injury which occurred while working as a helicopter 
mechanic in-service.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for a low back disability in 
September 2004.  The RO considered service treatment records, VA 
treatment records, and private treatment records.  The Veteran 
was notified of this decision and did not appeal it.  Thus it is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

The evidence received since the September 2004 RO decision 
includes a statement by Dr. R., a private physician, a VA 
examination, VA treatment records, and statements by the Veteran.  
Significantly, Dr. R. indicates the Veteran currently suffers 
from a low back disability which was present before the Veteran 
left the military.  (See February 2006 statement).  As noted 
above, in the September 2004 rating decision, the RO found no 
evidence of an etiological relationship between the Veteran's low 
back disability and his active service.

The Board concludes that the February 2006 statement by Dr. R. is 
new and material evidence to reopen the claim.  The statement was 
not previously of record at the time of the September 2004 rating 
decision.  It is not cumulative of prior records because it 
provides a positive etiological opinion.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  Dr. R's statement is 
presumed credible, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim of 
entitlement to service connection for a low back disability is 
reopened.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for a low back disability is 
reopened; to this extent only, the appeal is granted.




REMAND

As noted in the above decision, the Board has determined that new 
and material evidence has been submitted to reopen the Veteran's 
claims of entitlement to service connection for a low back 
disability.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Active military, naval and air service 
includes active duty, any period of on active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (2009).

The Veteran has referenced that he fell from a helicopter while 
working in 1986.  It is unclear from the records if the Veteran 
was on active duty, ACDUTRA, or INACDUTRA with the Army National 
Guard when this happened.  In the instant case, the Board 
observes there has not been a complete verification of the 
Veteran's periods of active duty service, ACDUTRA, and INACDUTRA 
service with the Army National Guard.  The July 2004 verification 
only lists periods of service from January 1976 to December 1979.  
However, the Veteran has referenced that he was in the Army 
National Guard during the 1980's.  Further, personnel and 
treatment records related to these periods have not been 
associated with the claims file.  Only service department records 
can establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

The Veteran received a VA examination in March 2010 where the 
examiner found the Veteran suffered from a low back disability.  
The examiner noted that the Veteran reported back pain from 1979 
when he was diagnosed with a back strain.  The Veteran further 
reported that he fell from a helicopter in 1986 and injured his 
back.  The examiner specifically stated that given the amount of 
time since the muscle strain in 1979 and the additional report of 
a fall in 1986, he was unable to provide an opinion as to the 
etiology of the Veteran's low back disability without resorting 
to speculation.  The Board observes that, as mentioned above, the 
details of the 1986 helicopter accident are unclear.  The Board 
further observes that as no opinion is given as to the etiology 
of the Veteran's low back disability, the examination was 
inadequate under Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  As such, the Veteran should be afforded a new VA 
examination so that the examiner can give an opinion as to 
whether the Veteran's low back disability is etiologically 
related to his federal service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center, or other appropriate source, and 
request a verification of all periods of 
active duty, ACDUTRA, and INACDUTRA 
service with the Army National Guard.

All efforts to obtain such records must be 
documented and associated with the claims 
file.  VA must attempt to obtain these 
records until it is reasonably certain 
that the records do not exist or that any 
further efforts to obtain the records 
would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e)(1) (2009).

2.	If, and only if, periods of federal active 
service from the Army National Guard are 
identified, the RO should contact the Ohio 
Army National Guard, or other appropriate 
source, and request all service treatment 
records with respect to the Veteran's 
service with the Army National Guard.

All efforts to obtain such records must be 
documented and associated with the claims 
file.  VA must attempt to obtain these 
records until it is reasonably certain 
that the records do not exist or that any 
further efforts to obtain the records 
would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e)(1) (2009).

	3.	After completing actions #1 and #2, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
low back disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
low back disability is etiologically 
related to a disease or injury which 
occurred during active service, to include 
periods of verified ACDUTRA or INACDUTRA.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection 
for a low back disability.  If the benefit 
sought on appeal is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


